DECISION AND JUDGMENT ENTRY
This matter is before the court sua sponte. The court hereby issues this notice of errata and orders that the Opinion and Judgment Entry in this case dated June 30, 1999, be corrected by deleting the last sentence of the last paragraph on page four and replacing it with the following:
  "Court costs of this appeal are divided equally between the parties to this appeal, appellant, Kimberly Dey Duvall, and appellee, Julius Minor."
It is so ordered.
  _______________________________  Peter M. Handwork, P.J.